IN THE COURT OF APPEALS OF IOWA

                                   No. 17-2081
                             Filed December 5, 2018


IN RE THE MARRIAGE OF DEBORAH WHITFORD
AND RICHARD WHITFORD

Upon the Petition of
DEBORAH WHITFORD,
      Petitioner-Appellee,

And Concerning
RICHARD WHITFORD,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      Richard Whitford appeals the district court’s dismissal of his petition to

modify the parties’ dissolution decree. AFFIRMED.



      Eric D. Puryear and Eric S. Mail of Puryear Law, PC, Davenport, for

appellant.

      Jennie L. Clausen and Ryan M. Beckenbaugh of H.J. Dane Law Office,

Davenport, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       We must decide whether the district court erred in dismissing a petition to

modify the language of a dissolution decree and qualified domestic relations order

(QDRO) filed in 2006.

       The decree dissolving the marriage of Deborah and Richard Whitford

ordered the division of Richard’s pension by the following equation:

       [D]ivide the pension payment in half and multiply the result by the
       percentage arrived at by dividing the number of years of this
       marriage by the number of years Richard was employed by John
       Deere. In the event he should die before or while he is receiving
       pension payments Deborah shall be entitled to receive any survivor
       benefits on his pension authorized under the pension plan.

The “uncontested” QDRO filed shortly thereafter used the following language to

divide the pension:

               Alternate Payee, Deborah L. Whitford, as Alternate Payee of
       the benefit of Richard H. Whitford, Participant under the John Deere
       Pension Plan is awarded one half of the pension benefit multiplied
       by a fraction wherein the numerator is the number of months married
       and the denominator shall be the total number of months worked by
       the Participant, Richard H. Whitford.

Richard’s appeal was dismissed as untimely. Richard then filed a motion for new

trial challenging the cited language. The district court denied the motion.

       Richard’s modification petition was filed eleven years later. He alleged,

“The Court in both the decree and the QDRO made a mistake in the calculation of

the formula to be used in dividing [his] pension.” He also alleged “the Court made

a mistake in awarding the Petitioner survivor benefits under [his] retirement plan.”

       Deborah moved to dismiss the petition on the ground that “there is

absolutely no mistake in this matter and the trial court judge has denied [him] each

and every time he has asserted this argument regarding a modification of the
                                          3


formula used to divide his pension benefits.” She premised her motion on the

principle of res judicata.

       In dismissing the petition, the district court applied the issue preclusion

doctrine, which is a form of res judicata. See Pavone v. Kirke, 807 N.W.2d 828,

835 (Iowa 2011) (“The doctrine of res judicata includes both claim preclusion and

issue preclusion” (citation omitted)).    “Issue preclusion prevents parties ‘from

relitigating in a subsequent action issues raised and resolved in [a] previous

action.’” Emp’rs Mut. Cas. Co. v. Van Haaften, 815 N.W.2d 17, 22 (Iowa 2012)

(citations omitted).

       The party invoking issue preclusion must establish four elements:
       “(1) the issue in the present case must be identical, (2) the issue must
       have been raised and litigated in the prior action, (3) the issue must
       have been material and relevant to the disposition of the prior case,
       and (4) the determination of the issue in the prior action must have
       been essential to the resulting judgment.”

Id. The district court concluded:

               It is apparent . . . [Richard] has already raised years ago the
       very same argument he sets forth in his current petition to modify and
       the same judge who presided over the underlying trial in this matter
       denied the same.
               The claim asserted in [his] petition to modify is plainly barred
       by the doctrine of issue preclusion.
               ....
               . . . First, the issue presently raised, the appropriate division
       of [Richard’s] pension under the Benson formula, is clearly the issue
       raised and previously decided by the trial court. Second, the issue
       was not only raised and litigated in the prior action but raised and
       litigated in post-trial motions. Next, the issue was clearly relevant and
       material to the disposition of the prior action and, finally, the
       determination made of the issue in the prior action was necessary
       and essential to the resulting judgment.

       We discern no error in the court’s conclusion. See Grant v. Iowa Dep’t of

Human Servs., 722 N.W.2d 169, 173 (Iowa 2006) (noting decision as to
                                          4


applicability of issue preclusion reviewed for errors of law). The dissolution decree

“was final when entered.” See In re Marriage of Brown, 776 N.W.2d 644, 649

(Iowa 2009). Even if the formula was wrong, “[t]he res judicata consequences of

a final unappealed judgment are not altered by the fact that the judgment may have

rested on incorrect legal principles.” In re Petition of Bisenius, 573 N.W.2d 258,

260 (Iowa 1998); see also Gail v. W. Convenience Stores, 434 N.W.2d 862, 863

(Iowa 1989) (“A judgment merely voidable because based upon an erroneous view

of the law is not open to collateral attack, but can be corrected only by a direct

review.”). “[O]nce set, absent fraud, duress, coercion, mistake, or other similar

grounds which would support modification of an ordinary judgment, property

settlements in dissolution decrees are not subject to modification." In re Marriage

of Trickey, 589 N.W.2d 753, 756 (Iowa Ct. App. 1998) (citing In re Marriage of

Johnson, 299 N.W.2d 466, 468 (Iowa 1980)).

       We recognize the QDRO “is not itself a property settlement, but is merely a

method of effectuating the property division contained in a dissolution decree and

may be modified later without affecting the finality of the underlying decree.” In re

Marriage of Veit, 797 N.W.2d 562, 564 (Iowa 2011). We also acknowledge “the

district court retains authority to interpret and enforce its prior decree.” See In re

Marriage of Morris, 810 N.W.2d 880, 886 (Iowa 2012). But here there was nothing

to interpret. The decree unambiguously laid out a formula for division of the

pension and provided for Deborah’s receipt of survivorship benefits. The QDRO

essentially adopted the language of the decree. Richard’s belated motion to modify

both orders was an impermissible collateral attack on the filings.
                                         5


       Richard also challenges the district court’s imposition of sanctions in the

form of payment of Deborah’s $930 trial-attorney fee obligation. We discern no

abuse of discretion in the award. See Iowa R. Civ. P. 1.413 (authorizing payment

of other parties’ attorney fees as sanction for signing a paper that is not well-

grounded in fact or law); Everly v. Knoxville Cmty. Sch. Dist., 774 N.W.2d 488, 492

(Iowa 2009) (reviewing sanctions ruling under rule 1.413 for an abuse of

discretion).

        Deborah requests appellate attorney fees. We decline her request. Cf.

Thunder & Lightning, Inc. v. 435 Grand Avenue, LLC, No. 17-0718, 2018 WL

5850219, at *8 (Iowa Ct. App. Nov. 7, 2018) (finding no authority to award appellate

attorney fees associated with litigating rule 1.413 sanctions).

       We find it unnecessary to address the remaining arguments raised by

Richard. We affirm the dismissal of his modification petition.

       AFFIRMED.